DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the remarks filed January 7, 2021, the following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0022841 to Takahashi et al.
In regard to claims 1 and 11-12, Takahashi et al. disclose an endoscope 30 comprising: an insertion part 31 that is to be inserted into a subject; a first unit that is built in a distal end portion of the insertion part and includes a first optical member G1; a In re Aller, 105 USPQ 233.   
In regard to claim 5, Takahashi et al. disclose an endoscope, wherein each of the light transmission surface of the first optical member and the light transmission surface of the second optical member is a flat surface (See Figs. 4a-b and paragraphs 0042-0051). It is noted, the entire surface of the optical components are not claimed as being flat. Thus, as broadly as claimed, Takahashi et al. meet the current limitations of the claim.
In regard to claim 11, Takahashi et al. disclose an endoscope 30 comprising: an insertion part 31 that is to be inserted into a subject; a first unit that is built in a distal end portion of the insertion part and includes a first optical member G1; a second unit that is built in the distal end portion of the insertion part and includes a second optical member G2; an adhesive layer 57 that is formed between a light transmission surface of the first optical member and a light transmission surface of the second optical member and adheres the first optical member to the second optical member; and a resin layer 61 that fills a gap larger than a thickness of the adhesive layer formed between the first unit and the second unit, wherein an elastic modulus of the resin layer is set to be smaller
In regard to claims 13-14, Takahashi et al. disclose an endoscope, wherein the adhesive layer is formed of an epoxy resin-based adhesive, and the resin layer is formed of a silicon resin-based adhesive (See paragraphs 0050-0051).
Claim 1, 5, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0168046 to Miyawaki.
In regard to claims 1 and 11-12, Miyawaki discloses an endoscope comprising: an insertion part that is to be inserted into a subject; a first unit that is built in a distal end portion of the insertion part and includes a first optical member 10; a second unit that is built in the distal end portion of the insertion part and includes a second optical member 21; an adhesive layer 12 that is formed between a light transmission surface of the first optical member and a light transmission surface of the second optical member and adheres the first optical member to the second optical member; and a resin layer 29 that fills a gap larger than a thickness of the adhesive layer formed between the first unit In re Aller, 105 USPQ 233.   
In regard to claim 2, Miyawaki discloses an endoscope, wherein a thickness of the resin layer is 100 or more times the thickness of the adhesive layer (See Fig. 3 and paragraph 0024).
In regard to claim 5, Miyawaki discloses an endoscope, wherein each of the light transmission surface of the first optical member and the light transmission surface of the second optical member is a flat surface (See Fig. 3).
In regard to claim 8, Miyawaki discloses an endoscope, wherein the first optical member is a prism, and the second optical member is a cover glass of an imaging element (See Figs. 3 and paragraphs 0017-0050).
Claim 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0022841 to Takahashi et al. in view of U.S. Patent Application Publication No. 2019/0116300 to Okuno.
In regard to claims 2-4, Takahashi et al. disclose an endoscope with first and second adhesives layers but are silent with respect to the thickness layers of each It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the resin layer 100 times thick then the adhesive layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Okuno provides further evidence that varying the thickness of the adhesive agent between two optical lens components is well known in the art to ensure a secure fit between the two optical lenses while also allowing optimal viewing capabilities (See paragraphs 0006-0007).
In regard to claims 6-7, Takahashi et al. disclose an endoscope, wherein each of the light transmission surface of the first optical member and the light transmission surface of the second optical member is a flat surface (See Figs. 4a-b and paragraphs 0042-0051). It is noted, the entire surface of the optical components are not claimed as being flat. Thus, as broadly as claimed, Takahashi et al. meet the current limitations of the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1/14/2021